      Case 3:18-cr-04683-GPC Document 86 Filed 04/15/19 PageID.749 Page 1 of 1



1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                            SOUTHERN DISTRICT OF CALIFORNIA
7    UNITED STATES OF AMERICA,            Case No. 18cr4683-GPC
8                 Plaintiff,              ORDER ALLOWING THE GOVERNMENT TO
                                          FILE EX PARTE DECLARATION UNDER
9          v.                             SEAL REGARDING THE NEED FOR A
                                          PROTECTIVE ORDER
10   JACOB BYCHAK (1)
     MARK MANOOGIAN (2)
11   MOHAMMED ABDUL QAYYUM, (3) and
     PETR PACAS (4),
12
                 Defendants.
13

14
          WHEREBY, the court, having read and considered the Government’s
15
     Motion to allow the filing of an ex parte declaration under seal in
16
     support of its response and opposition to defendants’ motion to modify
17
     the protective order, and finding good cause therein;
18
19
     IT IS HEREBY ORDERED that the Government may file a declaration, ex
20
     parte and under seal, in support of its response and opposition to the
21
     defendants’ motion to modify the protective order.
22

23
     Dated: April 15, 2019
24

25

26
27

28



30
